18-3025
     Yahuitl v. Barr
                                                                             BIA
                                                                     A073 579 579

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of November, two thousand twenty.
 5
 6   PRESENT:
 7            DENNY CHIN,
 8            JOSEPH F. BIANCO,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   PETRA YAHUITL,
14            Petitioner,
15
16                     v.                                  18-3025
17                                                         NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Robert Cini, Esq., Howard
24                                     Rosengarten, P.C., New York, NY.
25
26   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
27                                     Assistant Attorney General; Erica
28                                     B. Miles , Senior Litigation
 1                               Counsel; Craig A. Newell, Jr.,
 2                               Trial Attorney, Office of
 3                               Immigration Litigation, United
 4                               States Department of Justice,
 5                               Washington, DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner Petra Yahuitl, a native and citizen of Mexico,

11   seeks review of a September 18, 2018 decision of the BIA

12   denying her motion to reopen.      In re Petra Yahuitl, No. A073

13   579 579 (B.I.A. Sept. 18, 2018).         We assume the parties’

14   familiarity with the underlying facts and procedural history.

15       We review the agency’s denial of a motion to reopen for

16   abuse of discretion.    See Jian Hui Shao v. Mukasey, 546 F.3d
17   138, 168–69 (2d Cir. 2008).       It is undisputed that Yahuitl’s

18   motion to reopen was number barred and untimely because it

19   was her second motion and she filed it twenty years after her

20   removal order and sixteen years after the BIA affirmed an

21   immigration judge’s denial of her first motion to reopen in

22   2002.        See       8 U.S.C.      § 1229a(c)(7)(A),        (C)(i);

23   8 C.F.R. § 1003.2(c)(2).      Although     the   time   and   number

24   limitations may be excused upon a showing of ineffective
                                 2
 1   assistance of counsel, Rashid v. Mukasey, 533 F.3d 127, 130–

 2   31   (2d   Cir.   2008),    to    warrant    tolling,     Yahuitl   had   to

 3   demonstrate that she “exercised due diligence in pursuing the

 4   case during the period [she] seeks to toll,” Iavorski v. U.S.

 5   I.N.S., 232 F.3d 124, 135 (2d Cir. 2000).

 6        The BIA did not err in declining to reopen based on

 7   ineffective assistance of counsel.            To satisfy the diligence

 8   requirement,      a   movant     must   “exercise   due   diligence    both

 9   before and after [s]he has or should have discovered [the]

10   ineffective assistance.”           Rashid, 533 F.3d at 132.           “This

11   includes both the period of time before the ineffective

12   assistance of counsel was or should have been discovered and

13   the period from that point until the motion to reopen is

14   filed.” Id.   The BIA affirmed the immigration judge’s denial

15   of Yahuitl’s first motion to reopen in 2002, and she stated

16   that she kept in contact with her representative, Reverend

17   Robert     Vitaglione,     “throughout      the   process.”     Certified

18   Administrative Record (“CAR”) at 39.              She has been under an

19   Immigration and Customs Enforcement order of supervision

20   “since at least 2012,” and an attorney helped her with an

21   application for deferred action in 2013.             CAR at 304, 607.


                                             3
 1          Yahuitl did not detail any efforts to pursue a claim

 2   against Reverend Vitaglione or to reopen from 2002 until she

 3   filed her motion to reopen in 2018.            Though Yahuitl states

 4   that    she   was   not   aware   that   the    reverend   lost   his

 5   accreditation until her current attorney told her (presumably

 6   in 2018), she was at least aware in 2012 that she had lost

 7   her appeal of her motion to reopen and had a removal order

 8   because she was under an order of supervision.             Given the

 9   lack of evidence that she attempted to investigate her status

10   between 2002 and 2012 or 2013, and her failure to move to

11   reopen until 2018 after being placed under an order of

12   supervision in 2012, the BIA did not err in finding that she

13   failed to establish due diligence throughout the period she

14   sought to toll.     See Jian Hua Wang v. B.I.A., 508 F.3d 710,

15   715 (2d Cir. 2007) (explaining that no delay is per se

16   unreasonable, but citing several cases where “a petitioner

17   who wait[ed] two years or longer to take steps to reopen . . .

18   failed to demonstrate due diligence”).

19          Finally, even absent the denial of the motion as untimely

20   and number barred, the agency did not abuse its discretion in

21   declining to reopen because Yahuitl failed to demonstrate


                                       4
 1   prima    facie    eligibility    for       asylum.        See    Poradisova      v.

 2   Gonzales, 420 F.3d 70, 78 (2d Cir. 2005).                        To demonstrate

 3   eligibility for asylum, “the applicant must establish that

 4   race,    religion,      nationality,       membership       in    a   particular

 5   social group, or political opinion was or will be at least

 6   one     central     reason    for      persecuting          the       applicant.”

 7   8 U.S.C. §       1158(b)(1)(B)(i).          Yahuitl       asserted      that    she

 8   feared harm in Mexico because her husband suffered an assault

 9   by unidentified individuals and because gangs will perceive

10   her to be wealthy given her length of residence in the United

11   States.    General crime and criminal acts for economic gain

12   are not grounds for asylum.                See Ucelo-Gomez v. Mukasey,

13   509 F.3d 70, 73–74 (2d Cir. 2007) (holding that harm purely

14   motivated by wealth is not persecution); Melgar de Torres v.

15   Reno, 191 F.3d 307, 314 (2d Cir. 1999) (harm resulting from

16   “general crime conditions” does not constitute persecution on

17   account of a protected ground).

18         In sum, the BIA did not abuse its discretion in denying

19   reopening because Yahuitl did not exercise due diligence in

20   pursuing    her    ineffective      assistance       of    counsel      claim    or

21   demonstrate       her    prima   facie        eligibility         for    asylum.


                                            5
1   See 8 U.S.C. § 1229a(c)(7)(A), (C)(i); Rashid, 533 F.3d at

2   132–33; Poradisova, 420 F.3d at 78.

3       For the foregoing reasons, the petition for review is

4   DENIED.   All pending motions and applications are DENIED and

5   stays VACATED.

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe,
8                               Clerk of Court




                                  6